         Case 1:18-cv-00507-AWI-SAB Document 78 Filed 07/28/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 JERRY DILLINGHAM,                                Case No. 1:18-cv-00507-AWI-SAB (PC)

                       Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               INMATE JERRY DILLINGHAM, CDCR #
                                                  C-95149, BY VIDEO CONFERENCE
 N. EMERSON, et al.,                              (VIA ZOOM)

                       Defendants.                DATE: August 25, 2020
                                                  TIME: 9:30 a.m.


        Inmate Jerry Dillingham, CDCR #C-95149, a necessary and material witness on his own
behalf in proceedings in a settlement conference on August 25, 2020, is confined at Kern Valley
State Prison, 3000 Cecil Avenue, Delano, CA 93216, in the custody of the Warden. In order to
secure this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate in to appear by video conference (via
Zoom) for a hearing set before Magistrate Judge Barbara A. McAuliffe on August 25, 2020, at
9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference (via zoom) to testify in United States District Court at
the time and place above, and from day to day until completion of court proceedings or as ordered
by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of Kern Valley State Prison:

       WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference (via zoom) at the time and place above, or as
ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:     July 28, 2020
                                                  UNITED STATES MAGISTRATE JUDGE
